FILED
                           NOT FOR PUBLICATION
                                                                            DEC 11 2017
                   UNITED STATES COURT OF APPEALS                        MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                           FOR THE NINTH CIRCUIT


JAMES E. HALL,                                   No.   16-17122

              Plaintiff-Appellant,               D.C. No. 1:15-cv-01005-EPG

 v.
                                                 MEMORANDUM*
REGAL ENTERTAINMENT GROUP,

              Defendant-Appellee.


                    Appeal from the United States District Court
                        for the Eastern District of California
                   Erica P. Grosjean, Magistrate Judge, Presiding

                          Submitted December 7, 2017**
                            San Francisco, California

Before:      SCHROEDER and KOZINSKI, Circuit Judges, and ELLIS,***
             District Judge.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Sara Lee Ellis, United States District Judge for the
Northern District of Illinois, sitting by designation.
                                                                                  page 2

      “Where [a] dangerous condition is brought about by . . . third persons . . . or

by other causes which are not due to the negligence of the owner, or his

employees, then to impose liability the owner must have either actual or

constructive knowledge of the dangerous condition[.]” Hatfield v. Levy Bros., 117
P.2d 841, 845 (Cal. 1941).

      Hall alleges that Regal had constructive knowledge of the spill because: (1)

Regal’s ushers aren’t provided “carpet cleaner, cleaning solutions, or scrapers” to

clean spills; (2) no one addressed the spill for at least 30 minutes after Hall

reported it; and (3) Hall’s expert inspected the theater three years later and

observed “[s]lippery and sticky spots” on the carpet. These allegations may

indicate that Regal didn’t properly clean up spills after Hall slipped, but they have

no bearing on Regal’s constructive knowledge of the dangerous condition

beforehand. “In the absence of actual or constructive knowledge of the dangerous

condition, the owner is not liable.” Moore v. Wal-Mart Stores, Inc., 3 Cal. Rptr. 3d
813, 816 (Cal. Ct. App. 2003).


      AFFIRMED.